Citation Nr: 1747910	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip condition, claimed as bursitis and arthritis, to include as secondary to service-connected parathyroidectomy with a history of hyperparathyroidism.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected parathyroidectomy with history of hyperparathyroidism.

3.  Entitlement to service connection for a heart condition, claimed as residuals of a myocardial infarction, to include as secondary to service-connected parathyroidectomy with history of hyperparathyroidism.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder, to include as secondary to obstructive sleep apnea and/or to service-connected parathyroidectomy with a history of hyperparathyroidism.

5.  Entitlement to a compensable rating for parathyroidectomy with history of hyperthyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to January 1974 and from June 1974 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The September 2009 rating decision, in pertinent part, reopened the Veteran's claim of service connection for a right shoulder strain with degenerative joint disease but denied the underlying claim; denied service connection for a left hip condition, obstructive sleep apnea, and a heart condition; and denied a rating in excess of 10 percent for service-connected hypertension.  The Veteran's notice of disagreement (NOD) as to the foregoing determinations was received in October 2009.  A statement of the case (SOC) was issued in February 2010, and a substantive appeal was received in March 2010.  Importantly, the March 2010 VA Form 9, substantive appeal, limited the issues on appeal to the Veteran's claims for service connection.  Therefore, the claim for a rating in excess of 10 percent for service-connected hypertension is not before the Board.

The September 2009 rating decision also, in pertinent part, denied service connection for an acquired psychiatric disorder as well as service connection for a mental illness for the purpose of establishing eligibility to treatment.  In October 2009, the Veteran filed a NOD with the denial of service connection.  The Veteran was provided with a SOC in April 2016 and perfected his appeal with an April 2016 VA Form 9.   

The May 2010 rating decision, in pertinent part, denied a compensable rating for parathyroidectomy with history of hyperparathyroidism.  The Veteran's NOD to that decision was received in May 2010.  An SOC was issued in January 2011, and a substantive appeal was received in January 2011.

In January 2016, a Central Office hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that in an August 2015 letter, the Veteran responded to an August 2015 supplemental SOC (SSOC) that addressed the issues of entitlement to an increased rating for parathyroidectomy with history of hyperparathyroidism and entitlement to service connection for a right shoulder condition, left hip condition, obstructive sleep apnea, and heart condition, and stated, "At this time I can agree with your determination for all but the obstructive sleep apnea (OSA) . . . ."  This was accepted as a withdrawal of the remaining four issues; however, at the January 2016 Central Office hearing, the Veteran provided testimony on all five issues.  Accordingly, the Board finds that all issues addressed in the August 2015 SSOC remain on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In a March 2016 decision, the Board reopened and granted service connection for a right shoulder disability and remanded the issues seen on the title page for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals VA treatment records dated October 2009 to February 2016.  

The issues of entitlement to service connection for a left hip disability, sleep apnea and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a separate diagnosis of a heart disability.  

2.  Throughout the appeal period the Veteran's hyperparathyroidism has more closely approximated the criteria contemplated by gastrointestinal symptoms and weakness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a 60 percent rating, but no higher, for hyperparathyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.31, 4.119, Diagnostic Code (DC) 7904 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Here, neither the Veteran nor his representative has raised any issues with the duty to notify.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Veteran has asserted that the VA erred in not providing him with a bone density scan for his service-connected parathyroidectomy with a history of hyperparathyroidism prior to 2009.  However, the Board notes over the course of the appeal period several bone scan tests have been completed and associated with the claims file.  Additionally, the Veteran has not raised any other issues with the duty to assist.  See Dickens, supra. 

The Board also finds that that the RO has substantially complied with the May 2015 Board remand directives which included issuing and SOC for the issue of entitlement to service connection for an acquired psychiatric disorder, attempting to obtain private treatment records and affording the Veteran VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998). 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that his heart condition is secondary to his hyperparathyroidism.  See January 2016 Board hearing transcript.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).

Service connection may also be granted for chronic disabilities shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran's service treatment records reveal that chest x-rays dated November 1974, August 1975, May 1976, April 1977 March 1980, October 1983, January 1985, February 1987, August 1988, May 1989, May 1991, October 1990, November 1993 were within normal limits.  

A January 1985 report of medical examination noted that the Veteran's EKG was abnormal.  It was noted that there was no clinical correlation.  

A January 1986 report of medical examination noted that the Veteran's EKG was within normal limits.  

A May 1991 service treatment record shows that the Veteran was treated for having chest problems, possible heart, and other problems.  The Veteran was diagnosed with possible parathyroidism and referred to endocrinology.  

The Veteran's November 1993 separation report of medical examination noted that the Veteran's EKG was normal.  

On his November 1993 separation report of medical examination the Veteran's heart was noted as normal.  The Veteran denied heart trouble.  The Veteran did report palpation or pounding heart 

Private treatment records dated December 1995 to May 2009 show that there were no cardiovascular symptoms and the Veteran's heart rate, rhythm and sounds were noted as normal.  July 1995 and A February 1996 private treatment records reveal no significant cardiovascular abnormalities noted.  A November 1998 private chest x-ray revealed some increased cardiothoracic ratio noted which also could be due to poor inspiratory effort rather than due to cardiomegaly.  It was noted that EKG correlation was suggested.  A June 2002 private electrocardiographic interpretation was negative for any ECG criteria.  An April 2008 private treatment record shows that the Veteran's problem list included sinus bradycardia.  

A November 2008 private treatment record shows that the Veteran was diagnosed with chest pain.  

In a November 2008 statement, the Veteran asserted that Dr. G determined that at some time he had a heart attack.  The Veteran reported that back in January 1985, prior to retiring he had an abnormal EKG showing a possible inferior infarction.  

A November 2008 private treatment record from Dr. G shows that the Veteran was diagnosed chest pain r/o myocardial infarction.  It was noted that the Veteran was at an increased risk of coronary artery disease considering his hypertension, hyperlipidemia and positive family history.  A November 2008 private treatment record shows that the Veteran was treated for chest pain.  The Veteran's discharge diagnosis was atypical chest pain not of cardiac origin.  An addendum noted that a cardio lite stress test was found to have no evidence of stress induced cardiac wall defect.  Another November 2008 private treatment record shows that the Veteran's chief complaint was follow-up for a mild heart attack and referral.  The Veteran was diagnosed with chest pain and referred to cardiology.  

VA treatment records dated January 2001 to February 2016 are absent of any diagnosis of a heart disability.  VA treatment records repeatedly note no congestive heart failure.  

A March 2009 VA examination shows that a chest x-ray revealed no acute cardiopulmonary process.  An EKG revealed normal sinus rhythm, normal ECG.  

An August 2012 VA thyroid examination shows that palpitation and atrial fibrillation or other arrhythmia attributable a hyperthyroid condition that was intermittent with more than 4 episodes in the prior 12 months.  

The Veteran was afforded a VA examination in September 2016.  The examiner noted that the Veteran reported that the date of onset of the symptoms is 1980.  The examiner noted that the Veteran stated that the myocardial infarction began found documentation in active duty records of a possible myocardial infarction.  The examiner noted that the condition has stayed the same.  After physical examination, the examiner noted that for the Veteran's claimed condition of myocardial infarction, there was no diagnosis because there was no pathology to render a diagnosis.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of a heart disability.  

In this regards, the Board finds the September 2016 VA opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the September 2016 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The Board thus finds that the September 2016 opinion is dispositive of whether the Veteran has a current diagnosis of a heart disability.

The Board acknowledges the Veteran's assertions that Dr. G found that he had a heart attack.  However, Dr. G diagnosed r/o myocardial infarction, which is not a diagnosis for disability purposes.  The Board also acknowledges the abnormal EKG during service, however, the results were found to have no clinical correlation.  

The Board also acknowledges that the Veteran was treated for chest and cardiac symptoms during service but those symptoms were diagnosed as parathyroid disability at that time.  The Board notes the notation of sinus bradycardia.  The Board also acknowledges that the Veteran was noted as having palpitations and atrial fibrillation or other arrhythmia attributable to a hyperthyroid condition.  However, these symptoms were found to be part the Veteran's already service-connected thyroid condition.  As discussed further below, the Board is considering such symptoms in granting a higher rating for the Veteran's thyroid condition.  Therefore, granting separate service connection for such symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016).

The Board acknowledges the Veteran's assertions that he has a separate heart disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing a disability of the heart falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding his currently diagnosed disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions regarding whether he has a separate heart disability.  

In regards to the Veteran's treatment for chest pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

The Veteran contends that his service-connected parathyroidectomy with history of hyperthyroidism is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 
The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's parathyroidectomy with a history of hyperparathyroidism is rated under 38 C.F.R. § 4.119, Diagnostic Code 7904 (2016).  Under diagnostic code 7904 a 10 percent rating is warranted when the condition requires continuous medication for control.  A 60 percent rating is warranted when there is gastrointestinal symptoms and weakness.  A 100 percent rating is warranted when there is generalized decalcification of bones, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer), and weakness.  A Note after the rating criteria provides that, following treatment or surgery, the disorder is rated on the basis of digestive, skeletal, renal, or cardiovascular residuals, or as endocrine dysfunction. 

By way of history, in a July 1994 rating decision, the RO granted service connection for parathyroidectomy with hypercalcemia and elevated blood pressure and assigned 10 percent evaluation.  In a May 1996 rating decision the RO granted service connection for hypertension as a disease entity separate from the Veteran's parathyroidectomy with history of hypercalcemia and hyperparathyroidism.  In a September 1996 rating decision, the RO reduced the rating of status/post parathyroidectomy with history of hypercalcemia and hyperparathyroidism to a noncompensable rating.  In November 2008, the Veteran filed a claim for an increased rating.  

An April 2008 private treatment record shows that the Veteran's problem list includes sinus bradycardia.  

A May 2008 private treatment record shows that the Veteran was diagnosed with esophageal reflux with no etiology given.  

A May 2009 private treatment record shows that the Veteran's problems included prostatitis.  

May 2009 private lab results were noted as normal.  

A December 2009 VA thyroid function test was normal.  

A December 2009 private bone scan of the left hip shows that the WHO classification was normal and the fracture risk was not increased.  

The Veteran was afforded a VA examination in January 2010.  The Veteran reported that the condition had existed since 1977.  He related that his condition was currently resolved.  He reported that from the parathyroid condition he has kidney stones, weakness, abnormal sensations and abdominal pain.  The Veteran reported that he has no pathological fracture of the bones.  The examiner noted that the problems were described as kidney stone in 1977, fractured right hand, decalcification of the spine, dizziness, feeling bad, inability to express himself and acid reflux.  The Veteran reported that he has the following gastrointestinal symptoms resulting from the parathyroid disease; constipation and GERD.  The Veteran reported that he has no diarrhea, nausea, vomiting, anorexia or ulcer.  The Veteran reported that the symptoms of constipation lead to hemorrhoidectomy and he continues to have symptoms of constipation.  The Veteran reported that over the past 10 years he has gained 25 pounds.  The Veteran reported that the treatment was surgical resection of two glands in 1993.  The Veteran reported that the following symptoms are non-responsive to therapy or treatment elevated blood pressure; depression, bone pain, reduced bone density, sleep disturbance and arthritis.  The Veteran reported that continuous treatment is not needed to control this condition.  

On physical examination, the Veteran's eyes, head, ears, nose and throat were normal.  There was a scar precisely located on the anterior neck.  The scar was a linear scar.  The entire scar measured 5.5 cm by 0.2 cm.  The scar was not painful on examination.  There was no skin breakdown.  This was a superficial scar with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit the Veteran's motion.  There was no limitation of function due to the scar.  The scar did not adhere to underlying tissue and on palpation it was level.  The scar texture was normal.  It was not shiny scaly atrophic or have any irregularities.  There was no hypopigmentation of the scar.  There was no hyperpigmentation of the scar.  The scar was not indurated or inflexible.  There was no underlying soft tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin.  

On examination of the neck there was no thyroid enlargement present.  Breath sounds were symmetric with no rhonchi or rales.  Expiratory phase is within normal limits.  Normal S1 and S2.  No S3 S4 regular rate and rhythm.  No heaves or thrills.  No murmurs or gallops.  No abdominal tenderness.  Liver size was within normal limits.  Liver and spleen were not palpable.  Bowel sounds were normal.  There were no ascites.   There was evidence of hand tremor on examination.  The examination showed a slight resting tremor in the left hand.  The condition did not cause generalized muscle weakness.  The condition did not cause generalized muscle wasting.  Parathormone testes were within normal limits.  CMP testing showed glucose marked as elevated.  However because it was a non-fasting specimen, this was a normal value.  The CMP was within normal limits.  
The examiner concluded that the diagnosis was status post thyroidectomy with residual scar for hypercalcemia secondary to hyperparathyroidism.  The subjective factor was the history.  The objective factor was the scar.  The examiner noted that this condition, based on labs, had been corrected with surgery.  The examiner concluded that for the claimed residual symptoms, the thyroid condition at least as likely as not causes bone pain and residual arthritis.  The examiner also concluded that condition most likely does cause osteopenia of the bones.  The examiner concluded that the GI symptoms should have resolved with surgical partial resection of the glands.  The examiner concluded that the effect of the condition on the Veteran's usual occupation was visible scarring as well as outlined above in residual symptoms.  The examiner also concluded that the effect of the condition on the Veteran's daily activity was as above.  

In a January 2010 VA addendum opinion, the examiner was asked to clarify the residual symptoms.  The examiner stated "yes, parathyroid that was a macro which did not get changed.  At least as likely as not residuals of bone pain, arthritis osteopenia, and GI upset.  These are common symptoms of parathyroid dysfunction."  

In a July 2010 statement the Veteran reported that he takes calcium/Vitamin D for problems associated with low calcium and osteopenia.  The Veteran reported that he has problems with acid reflux and ongoing arrhythmias that he lives with each day.  

An October 2010 VA thyroid function test was normal.  

A February 2011 private treatment record shows that the Veteran's problems included dysphagia.  

A June 2011 VA thyroid function test was normal.  

The Veteran was afforded another VA examination in August 2012.  The examiner diagnosed hyperparathyroidism and status post parathyroidectomy.  It was noted that continuous medication was required for control of the condition.  The Veteran had not had any other type of treatment for a thyroid or parathyroid condition.  The medication was a Vitamin D supplement.  The Veteran had never had radioactive iodine treatment for a thyroid condition.  The Veteran did not have any residual endocrine dysfunction following treatment for thyroid or parathyroid condition.  
It was noted that the Veteran had palpitations and atrial fibrillation or other arrhythmia attributable a hyperthyroid condition that was intermittent with more than 4 episodes in the prior 12 months.  The examiner noted that these episodes were documented as symptomatic.  It was also noted that the Veteran had increased pulse pressure or blood pressure that was attributable to the condition.  The Veteran did not currently have any findings, signs or symptoms attributable to a hypothyroid condition.  It was noted that the Veteran had kidney stones in 1984 with spontaneous resolution, constipation and peptic ulcer that was attributable to a hyperparathyroid condition.  It was noted that the Veteran had intermittent constipation with GERD and Nexium was prescribed.  The Veteran did not currently have symptoms due to pressure on adjacent organs such as the trachea larynx or esophagus attributable to a thyroid condition.  

On physical examination, the Veteran's eyes were normal with no exophthalmos.  The Veteran's neck was normal with no palpable thyroid enlargement.  The Veteran's pulse was regular with a heart rate of 64.  The Veteran's blood pressure was 158/98, 158/98 and 156/98.  The Veteran's deep tendon reflexes were normal.  The Veteran had a scar related to the treatment of the condition.  There were no painful or unstable scars, there was no scar that was 13 cm in length or longer.  No scar was 0.6 cm in width or wider.  There was no scar that was elevated or depressed.  There was no scar that was adherent to the underlying tissue.  The Veteran did not have any areas of skin of the neck that were hypo or hyperpigmented that have abnormal texture that have missing underlying soft tissue or that are indurated and inflexible due to thyroid or parathyroid disease or their treatment.  The Veteran did not have a benign or malignant neoplasm or metastases.  

Laboratory testing revealed parathyroid hormone (PTH) of 49 and calcium 8.7.  The examiner noted that the Veteran's condition did not impact his ability to work.  The examiner noted that CMP Results showed glucose was 100 H and normal was 65 to 99.  The examiner noted that there was no clinical significance.  The examiner noted that the PTH was a normal study.  The examiner noted that no photo was obtained of the parathyroidectomy scar because the Veteran did not return for photos.   

A December 2012 private bone density test revealed there has been no significant change in spine density and no significant change in total hip density since the DEXA dated December 2009.  
A March 2014 VA thyroid function test was normal.  

A February 2015 VA thyroid function test was noted as normal.  

A December 2015 private bone density study of the spine revealed abnormal impression.  It was noted that there had been no significant change in spine density and a 4.2 percent increase in total hip density since the DEXA dated in September 2012.  

At the January 2016 Board hearing, the Veteran reported that he takes Vitamin D and calcium off and on for his hyperparathyroidism.  The Veteran reported that he had digestive problems, to include dysphagia and GERD.  The Veteran also reported that he has been having renal problems to include kidney stones.  The Veteran reported that he was told twice that he has prostatitis.  The Veteran reported that he has problems voiding due to obstruction.  The Veteran reported that he noticed this three years prior.  He reported that since then he has noticed that his flow level is low.  The Veteran also reported that he was told that he also had a kidney infection at this time.  

A February 2016 VA thyroid function test was normal.  

The Veteran was afforded another VA examination in September 2016.  The examiner diagnosed parathyroidectomy with history of hyperparathyroidism.  The Veteran had not had radioactive iodine as treatment for the condition.  The examiner noted that the Veteran had 2 adenomas, from parathyroid, removed.  The examiner noted that there was no treatment since besides vitamin D which was being used to control the condition.  The Veteran did not have any residual endocrine dysfunction following treatment for the condition.  The Veteran did not currently have any findings, signs or symptoms attributable to a hyperthyroid, hypothyroid hyperparathyroid condition or hypoparathyroid condition.  The Veteran did not currently have symptoms due to pressure on adjacent organs such as the trachea, larynx or esophagus attributable to thyroid condition.  

On physical examination the Veteran's eyes were normal with no exophthalmos.  The Veteran's neck was normal with no palpable thyroid enlargement or nodules.  The Veteran's pulse was normal with a heart rate of 76.  The Veteran's blood pressure was 126/84, 122/80, 124/80.  The Veteran's deep tendon reflexes were all normal.  The Veteran had a scar related to the treatment of the condition.  There were no painful or unstable scars, there was no scar that was 13 cm in length or longer.  No scar was 0.6 cm in width or wider.  There was no scar that was elevated or depressed.  There was no scar that was adherent to the underlying tissue.  The Veteran did not have any areas of skin of the neck that are hypo or hyperpigmented that have abnormal texture that have missing underlying soft tissue or that are indurated and inflexible due to thyroid or parathyroid disease or their treatment.  The Veteran did not have a benign or malignant neoplasm or metastases.  It was noted that the Veteran had a scar that was related to treatment for the condition but none of the scars were painful, unstable, had a total area equal to or greater than 39 square feet or where located on the head face or neck.  

The examiner noted that laboratory testing had been performed and TSH was 2.29 and free T4 was 1.0.  The examiner concluded that the Veteran has no digestive, skeletal, renal, cardiovascular or endocrine residuals due to the service connected parathyroidectomy with history of hyperparathyroidism.  The examiner concluded that there was no change in the diagnosis and at the time of the examination the Veteran's condition was asymptomatic.  

Based on the above, the Board finds that a 60 percent rating, but no higher is warranted for parathyroidectomy with history of hyperthyroidism. The Board acknowledges that the evidence of record does not specifically address whether the Veteran has weakness due to his condition.  The Board also notes that there are competing medical opinions regarding the manifestations of the Veteran's thyroid condition.  However, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record shows that the Veteran requires continuous medication for his condition.  The evidence of record also shows that the Veteran has gastrointestinal symptoms, to include a peptic ulcer, reflux, dysphagia and constipation due to his condition.  The evidence of record also illustrates that the Veteran has arrhythmias due to his condition.  As such, the Board finds that the Veteran's thyroid condition more closely approximates the criteria contemplated in the 60 percent rating.  

In so finding, the Board finds that a rating in excess of 60 percent is not warranted.  In this regards, the evidence of record is against a finding that the Veteran has generalized decalcification of bones or kidney stones.  Instead bone density test throughout the appeal period were normal.  Additionally, the Veteran's kidney stones were noted as resolved prior to the appeal period.  As such, the Board finds that the Veteran's symptoms do not more closely approximate the criteria contemplated in the 100 percent rating.  

The Board notes the Note to diagnostic code 7904 and whether a higher rating is warranted for evaluating the disability as digestive, skeletal, renal, or cardiovascular residuals or as endocrine dysfunction.  See 38 C.F.R § 4.119, Note.  The Board acknowledges the Veteran's assertions that he has multiple residual disabilities due to his condition.  For example, in addition to the already claimed left hip condition, heart condition, and sleep apnea, the Veteran states he has issues with dysphagia, gastric acid reflux/gastroesophageal reflux disease (GERD), and prostatitis.  See e.g., July 2012 NOD, July 2012 statement from Veteran, January 2016 Central Office hearing transcript pp. 15-23.  In regards to the Veteran's prostatitis and any other claimed residual not addressed in the decision herein, the Board notes that the September 2016 examiner concluded that the Veteran had no digestive, skeletal, renal, cardiovascular or endocrine residuals due to the service connected parathyroidectomy with history of hyperparathyroidism.  The Board notes that there is no contradictory medical opinion of record.  The Board thus finds that the September 2016 VA examination is highly probative to the issue at hand. 

The Board also notes that the only evidence of record that the Veteran has any residuals of his thyroid condition not addressed in the decision herein are the Veteran's own lay statement of record.  However, again, the Veteran has not been shown to possess the medical expertise to provide such an opinion.  See Jandreau v, 492 F. 3d 1372, 1376.  As such, the Board assigns the Veteran's assertions no probative value.  

Therefore, the Board finds that consideration under the Note to diagnostic code 7904 for any residual not addressed in the decision herein, is not warranted.  

Additionally, the disability has not shown to be productive of the symptoms associated with hyperthyroidism, toxic adenoma, hypothyroidism, hyperparathyroidism, or hypoparathyroidism, as noted in Diagnostic Codes 7900, 7901, 7903, 7904, and 7905.  The Board notes that the Veteran has been found to have an abnormal heart rate due to his thyroid condition as contemplated under diagnostic code 7901.  However, as discussed above, the Board has considered these symptoms in assigning the higher rating under diagnostic code 7904.  The Board also notes that the Veteran has been noted as having elevated blood pressure due to his thyroid condition.  However, the Veteran is already in receipt of service connection for hypertension.  Accordingly, consideration under these diagnostic codes is not warranted.  

The Board acknowledges that the Veteran has a scar due to the treatment for his thyroid condition.  However, as the medical evidence of record illustrates that the scar is not painful, unstable, or the total area greater than 39 square centimeters (6 square inches), a separate rating for a scar is not warranted.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a heart disability is denied.  

Entitlement to a 60 percent rating for parathyroidectomy with history of hyperthyroidism is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Left Hip

In a January 2010 authorized VA examination, conducted in conjunction with the Veteran's claim for an increased rating for his parathyroidectomy with history of hyperparathyroidism, it was the examiner's opinion that the Veteran's "thyroid condition at least as likely as not causes bone pain ad [sic] residual arthritis."  He also stated that the condition "most likely does cause osteopenia of the bones . . . ."  The examiner did not, however, state whether the Veteran's left hip condition was a manifestation of the bone pain, residual arthritis, and or osteopenia that is associated with his parathyroidectomy with history of hyperparathyroidism.  

The Veteran was afforded another VA examination in September 2016.  The examiner diagnosed degenerative arthritis of the left hip.  The examiner noted that the Veteran reported that that the date of onset of the symptoms was 1980.  The examiner noted that the Veteran stated the above condition began in the military.  The examiner noted that the condition has stayed the same.  The examiner concluded that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that there was no medical evidence to support the claim that the left hip condition is caused or a result of his service connected parathyroidectomy with history of hyperparathyroidism.  The examiner explained that there was no report from January 2010 regarding the claimed condition.  However, as the VA examiner failed to address the January 2010 VA examination report, the Board finds that an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Sleep Apnea

The Board notes that the Veteran submitted a lay statement from an individual who served with him, and who stated that he could recall the Veteran having snoring and restless sleep issues in service.  At the January 2016 Central Office hearing, the Veteran's spouse also testified that they were married while the Veteran was still in service and she could recall how once he started to snore, that would be followed by interrupted breathing.  

The Veteran was afforded a VA examination in September 2016.  The examiner diagnosed obstructive sleep apnea.  The examiner noted that the Veteran stated that the above condition began in and was diagnosed in 2008.  The examiner concluded that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no evidence of complaints of snoring or interrupted breathing during military service.  The examiner also explained that the Veteran retired in 1994 and was diagnosed with sleep apnea in 2008, fourteen years after his retirement.  The examiner also concluded that the condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that there was no evidence of complaints of snoring or interrupted breathing during military service.  The examiner again noted that the Veteran retired in 1994 and was diagnosed with sleep apnea in 2008, fourteen years after his retirement therefore the condition was not aggravated by military service.  However, as the examiner failed to address the lay statements of record and provide an opinion on secondary service connection another remand is necessary.  See Stegall, 11 Vet. App. 268.  
Acquired Psychiatric Disability

The Veteran contends that his acquired psychiatric disorder is due to his hyperparathyroidism as depression is one of the manifestations of the disability.  The Veteran also contends that he suffered from symptoms of depression during service that lead to him and his wife going to marital counseling.  See March 2016 Board hearing transcript.  

A December 1973 report of medical history shows that the Veteran reported depression or excessive worry.   A March 1980 report of medical examination shows that the Veteran reported frequent trouble sleeping and depression or excess worry but then crossed the notation out and marked no.  

A June 1995 private treatment record shows that the Veteran was diagnosed with malaise and insomnia due to depression.  It was noted that the Veteran took Zoloft and developed nausea all day.  A July 1995 private treatment record shows that the Veteran was diagnosed as borderline depressed with anxiety attacks.  A July 1996 private treatment record shows that the Veteran was diagnosed as having mild depression.  

In an October 2009 statement the Veteran referenced an internet article, "Depression in patients with hyperparathyroidism" which noted that another symptom of parathyroid disease was depression.  

A February 2010 VA treatment record shows that the Veteran reported that he had a previous episode of major depression was right after he left the service around '95 -'96 and a previous one while he was in service prior to that.  The physician noted that the Veteran has hypoparathyroidism and "wondered if his mood disorder was related to the parathyroid disorder.  He had a strong reaction when he asked, and I gave him my opinion, that they wouldn't be necessarily linked but reacted more favorably when I said that, if he had an episode of depression in the service it could be linked possibly".

Based on the Veteran's lay statements, the internet article submitted by the Veteran and the Veteran's diagnosis of depression within a year from his separation from service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent outstanding treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated February 2016 to the present.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left hip disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All necessary tests should be conducted.

The questions to be addressed by the examiner are:

Is it at least as likely as not (50 percent or better probability) that the Veteran's left hip disability had its onset in service or is otherwise related to his service?
Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left hip disability is due to or results from the Veteran's parathyroidectomy with history of hyperparathyroidism?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left hip disability has progressed at an abnormally high rate due to or as a result of the Veteran's parathyroidectomy with history of hyperparathyroidism?

In addressing this question, the examiner should also consider and discuss the January 2010 VA thyroid examiner's opinion that the Veteran's thyroid condition at least as likely as not causes bone pain, residual arthritis, and osteopenia.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All necessary tests should be conducted.

The questions to be addressed by the examiner are:

Is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea had its onset in service or is otherwise related to his service?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea is due to or results from the Veteran's parathyroidectomy with history of hyperparathyroidism?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea has progressed at an abnormally high rate due to or as a result of the Veteran's parathyroidectomy with history of hyperparathyroidism?

In addressing this question, the examiner should also consider and discuss the lay statements from the Veteran's fellow serviceman and spouse, to the effect that he demonstrated symptoms of restless sleep and snoring followed by interrupted breathing during service, and whether there is a medically sound basis to attribute such in-service symptoms to the diagnosis of obstructive sleep apnea.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All necessary tests should be conducted.

The questions to be addressed by the examiner are:

Is it at least as likely as not (50 percent or better probability) that the Veteran's acquired psychiatric disorder had its onset in service or is otherwise related to his service?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder is due to or results from the Veteran's parathyroidectomy with history of hyperparathyroidism or obstructive sleep apnea?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder has progressed at an abnormally high rate due to or as a result of the Veteran's parathyroidectomy with history of hyperparathyroidism or obstructive sleep apnea?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


